Title: To James Madison from Valentin de Foronda, 7 August 1807
From: Foronda, Valentin de
To: Madison, James



Muy seňor mio:
Philada. Agosto 7 de 1807

VS está bien enterado de las circunstancías del Armamento, y salida del Puerto de Nueva York á las ordenes del Traídor Miranda, con el nefario objeto de desbastar, incendiar, y revolucionar la Provincia de la Venezuela, para qe. yo moleste su atencion con una relacion circunstanciada de un Armamento que se hizo á la vela desde uno de estos Puertos compuesto de Buques, Pavillon, Tripulacion, Tropa, y Oficiales Americanos.
VS tendrá presente las representaciones oportunas que se le hicieron por el Ministro del Rey mi Amo, Marques de Casa Yrujo, y por el del Emperador de los Franceses cerca de los Estados Unidos, quienes advirtieron á VS que el Punto de reunion era Santo Domingo, sugeriendole la idea de que los Estados Unidos empleasen las Fuerzas que tenian prontas o pudiesen aprontar, para salir en busca de la Expedición de Miranda y obligarla á los que la componian á regresar á estos Puertos con sus Buques y Cargamentos.
Como VS no adoptó este plan se verificó el depravado intento del Traídor Miranda de hacer un desembarco en las costas de Venezuela: y aunque las resultas han sido gloriosas á la Nacíon á favor del valor, y denuedo de los fieles Espaňoles que supieron refreňar el atento de una Tropa de Aventureros Americanos capineados Por Miranda, que amenazaban una subversion general de la Costa, los gastos que han ocasionado á la Corona y particulares han sido quantiosos.  En su conseqüencia el Rey mi seňor ha mandado que se haga á este Govierno como en efecto lo hago, la Protesta mas solemne de todos los daňos, y perjuicios que han resultado y pueden resultar á S M, y á sus Vasallos, de la insínuada Expedicion, reclamando la satisfaccion debida á un insulto qe. se hizo á su soberanía en estos Estados.
Esta Protesta habría llegado antes de hoy á noticia de VS si el Govierno Americano no hubiera cortado toda comunicacíon con el Marques de Caso Yrujo en los asuntos, que lexos de ser personales eran de una gravedad é importancía del primer orden respecto al Rey mi Amo.  Dios gue. á VS ms as  B L. M de VS su mas atento servidor

Valentin de Foronda


P S.  Se me olvidó prevenir á VS en mi carta de ahier 6, que su ofic del 30 del mes prae pasado,  llegó á mis manos hasta el  del corrte. á las 2 de la tarde

